DETAILED ACTION
	This is the first office action for application 16/323,703, filed 2/6/2019, which is a national stage entry of PCT/JP2016/073787, filed 8/12/2016, after the request for continued examination filed 5/12/2020.
	Claims 1-27 and 29 are pending in the application.
Claims 1-10 and 29 are considered herein.
In light of the claim amendments filed 5/12/2020, the interpretations under 35 U.S.C. 112(f) are modified, the prior art rejections are modified, and the rejection under 35 U.S.C. 112(b) is withdrawn. It is noted that a new grounds of rejection under 35 U.S.C. 112(b) is presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2020 has been entered.

Additional Prior art that the Examiner Wishes to Make Known to Applicant
The Examiner wishes to apprise the Applicant of the following prior art references, even though these references are not currently applied in a grounds of rejection.
Kawatsu, et al. (U.S. Patent 5,925,476) 
An, et al. (U.S. Patent Application Publication 2007/0154754 A1)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	For example, “permeation-oxygen-amount increasing means” is interpreted to include a supply-gas state adjusting means which is configured to control the supply state of fuel gas or the supply state of oxidant gas, per paragraph [0176] of the instant specification, as well as its functional equivalent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “controls to recover from deterioration of the anode catalyst” in line 14. This limitation is indefinite, because it is unclear what structure and/or property is recovered from deterioration of the anode catalyst. 
Claims 2-10 and 29 are indefinite because of their dependence on Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai, et al. (U.S. Patent Application Publication 2010/0248045 A1). 
In reference to Claims 1 and 29, Sakai teaches a fuel cell system (Embodiment 2, Figs. 6-7, paragraphs [0183]-[0186], with additional details shown in Figs. 2-3 and described in paragraphs [0135]-[0182]).
The fuel cell system of Sakai comprises a fuel cell body (Fig. 2) that is formed by a membrane electrode assembly 1/2a/2b (Fig. 2, paragraphs [0061]-[0063], [0141]).
The membrane electrode assembly comprises an anode catalyst and a cathode catalyst (paragraph [0141]) between which an electrolyte membrane 1 is sandwiched (Fig. 2, paragraph [0141]).
The membrane electrode assembly comprises a pair of separators 5a/5b forming an anode-catalyst-side flow channel 5a and a cathode-catalyst-side flow channel 5b (Fig. 2, paragraph [0142]).
The fuel cell system of Sakai comprises a fuel supply system (corresponding to the material gas supplying device 21, the fuel processor/fuel gas supplying device 22, and condenser 24, Fig. 6, paragraph [0137]), configured to supply fuel gas to the fuel cell body.

The fuel cell system of Sakai comprises a controller 81 (Figs. 6 and 7, paragraphs [0184]-[0186] and [0164]-[0165]) programmed to control the fuel supply system and the oxidant supply system in accordance with an operating state of the fuel cell system, detect a specific operating state of the fuel cell system, and selectively activate a plurality of catalyst deterioration recovery controls to recover from deterioration of the anode catalyst, in accordance with the specific operating state.
Specifically, Sakai teaches that, during normal operation of the fuel cell system, the controller controls the supply of fuel gas and oxidant gas (paragraphs [0167]-[0171]). Sakai additionally teaches that, during a “stop” state of the system, a voltage sensor inputs a voltage reading into the controller, and that this voltage reading is used by the controller to determine whether the voltage is below or above a predetermined voltage value (paragraph [0185]). If the measured voltage is above this predetermined value, the valve controlling the purge gas continues to stay open, and the purge gas continues to run through the fuel cell (paragraph [0185]). If the measured voltage is below the predetermined value, the controller initiates the switching of the second switching valve, and the closing of the purge gas on-off valve (Fig. 7, paragraph [0186]).
This disclosure teaches the limitations of Claim 1, wherein  the controller 81 is “programmed to control the fuel supply system and the oxidant supply system in accordance with an operating state of the fuel cell system” (i.e. dependent on the voltage output of the fuel cell in the “off state” shown in Fig. 7). Specifically, the purge gas supplying device is part of the fuel gas supply system, as shown in Fig. 6. Therefore, because the controller controls the supply of the purge gas in accordance with the operating state of the system, it controls the fuel supply system in accordance with the operating state of the system (i.e. dependent on the voltage output of the fuel cell).
 Further, the controller controls the opening/closing of the “first switching valve” 33 in step S4 and the “second switching valve” 34 in step S7, which controls the flow of the oxidant gas through/around the fuel cell (Fig. 7, paragraphs [0175] and [0178]). Because step S7 occurs downstream of the voltage sensing step in Fig. 7, the controller controls the oxidant supply system in accordance with an operating state of the fuel cell system (i.e. dependent on the voltage output of the fuel cell).

Therefore, this disclosure teaches the limitations of Claim 1, wherein the controller detects a specific operating state of the fuel cell system (i.e. the voltage output from the fuel cell 10) and selectively activates a plurality of catalyst deterioration recovery controls (corresponding to at least the valves controlling the purge gas and oxidizing gas, which are taught to control the flow and humidity of the purge/oxidizing gases, and therefore to control the water retained in the anode catalyst, in paragraph [0179]) to recover from deterioration of the anode catalyst, in accordance with the specific operating state.
This disclosure further teaches the limitations of Claim 29, wherein the controller is programed to recover from a carbon monoxide poisoning of the anode catalyst by selectively activating the plurality of catalyst recovery controls in accordance with the specific operating state.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (U.S. Patent Application Publication 2015/0171444 A1).
In reference to Claims 1-3 and 7-9, Tanaka teaches a fuel cell system (Fig. 1, paragraphs [0029]-[0066]).
The system of Tanaka comprises a fuel cell body (indicated as “FC” in Fig. 1, paragraphs [0032] and [0002]).
The fuel cell body of Tanaka is formed by a membrane electrode assembly including an anode catalyst and a cathode catalyst between which an electrolyte membrane is sandwiched (paragraph [0002]).
Tanaka further teaches that the fuel cells of his invention comprise a gas diffusion layer on the catalyst layer of each electrode (paragraph [0002]). These “gas diffusion layers” meet the limitations of the “separators forming an anode-catalyst-side flow channel and a cathode-catalyst-side flow channel,” 
The system of Tanaka comprises a fuel supply system (indicated as ASS in Fig. 1, paragraph [0031]) configured to supply fuel gas (hydrogen) to the fuel cell body.
The system of Tanaka comprises an oxidant supply system (indicated as FSS in Fig. 1, paragraph [0031]) configured to supply oxidant gas (air) to the fuel cell body.
The system of Tanaka comprises a controller (indicated as “ECU” in Fig. 1, paragraphs [0051]-[0063]).
Tanaka teaches that “The controller ECU controls the oxidant gas supply system ASS and the fuel gas supply system FSS so that the amount of electric power generated by the fuel cell FC matches a target electric power” (paragraph [0053]). Therefore, this disclosure teaches the limitations of Claim 1, wherein the controller is programmed to control the fuel supply system and the oxidant supply system in accordance with an operating state of the fuel cell system.
The controller of Tanaka is programmed to detect a specific operating state of the fuel cell system. Specifically, Tanaka teaches that the controller of the system of his invention detects the dry/wet state of the fuel cell by measuring the rate of decrease in voltage of the fuel cell (paragraphs [0061] and [0013]-[0014] and [0021]). Further, Tanaka teaches that the controller of his invention detects additional operating states of the fuel cell; corresponding to at least the temperature measurement device inherently described in paragraph [0066], and the membrane moisture measurement device described in paragraph [0010].
The controller of Tanaka is programmed to selectively activate a plurality of catalyst deterioration recovery controls to recover from deterioration of the anode catalyst, in accordance with the specific operating state.
These catalyst deterioration recovery controls correspond at least to (1) the system comprising the portion of the ECU that controls the voltage output range of the fuel cell system by controlling the air (i.e. oxidant) flow rate, which is taught to control the output voltage of the fuel cell below an upper limit voltage and, therefore, to control the catalyst effectiveness (Fig. 2, paragraphs [0057]-[0064]) and (2) the cooling system CS described in paragraph [0066] to be used to control the temperature of the fuel cell, 
It is the Examiner’s position that, because the controller is taught to restore the desired voltage output after a detected decrease in voltage caused by an undesirably wet catalyst (paragraph [0064]), as shown in Fig. 2, the catalyst deterioration recovery controls “recover from deterioration of the catalyst.”
This disclosure further teaches the limitations of Claim 2, wherein the plurality of catalyst deterioration recovery controls includes a permeation-oxygen-amount increasing means configured to increase an amount of oxygen that permeates the membrane electrode assembly from the cathode-catalyst-side flow channel to the anode-catalyst-side flow channel.
Specifically, the instant specification teaches at paragraph [0035] that the oxygen permeation from the cathode side increases with the flow rate of the cathode supply gas.
Therefore, because Tanaka teaches that the controller ECU of his system controls the fuel gas supply (paragraph [0053]) and the oxidant gas supply (paragraph [0053]), it is the Examiner’s position that the system of Tanaka teaches the limitations of Claim 2 of a “permeation-oxygen-amount increasing means configured to increase an amount of oxygen that permeates the membrane electrode assembly from the cathode-catalyst-side flow channel to the anode-catalyst-side flow channel,” corresponding to the fuel supply control means.
Further, it is the Examiner’s position that the system of Tanaka teaches the limitations of Claim 3, wherein the “permeation-oxygen-amount increasing means includes a supply gas adjusting means configured to control a supply state of the fuel gas or a supply state of the oxidant gas” (described above) and “a membrane-electrode-assembly state adjusting means configured to control a state of the membrane electrode assembly,” corresponding to at least the cooling system that is taught to achieve a desired membrane temperature in paragraph [0066].
This disclosure further teaches the limitations of Claim 4, wherein the controller is programmed to detect as the specific operating state a dry/wet state of the electrolyte membrane (paragraphs [0010], [0013]-[0014] and [0021]).   
This disclosure further teaches the limitations of Claim 7, wherein the controller is programmed to selectively drive the supply gas state adjusting means in accordance with a wet/dry state of the electrolyte membrane, at least because the oxidant supply is taught to be increased if the membrane is too wet (paragraph [0014]).
This disclosure further teaches the limitations of Claim 8, wherein the controller is programmed to drive the membrane-electrode-assembly state adjusting means when detecting that the electrolyte membrane is in a dry state, because paragraphs [0011]-[0012] teach that the oxidant supply is controlled with an increased flow rate for a short period of time when the membrane is in a dry state, to convert the membrane to a wet state. Therefore, this means of controlling the moisture in the membrane via the oxidant level meets the limitations of Claim 8, of a “selecting means driving the membrane-electrode-assembly state adjusting means.” 
This disclosure further teaches the limitations of Claim 9, wherein the controller is programmed to drive the supply-gas sate adjusting means when detecting that the electrolyte membrane is in a wet state, because the oxidant supply is taught to be increased if the membrane is too wet (paragraph [0014]).
In reference to Claim 5, Tanaka teaches that the controller is programmed to detect as the specific operating state a deterioration degree of the anode catalyst and cathode catalyst. 
Specifically, the controller comprises a specific operating state detecting means configured to detect a specific operating state of the fuel cell system, corresponding to at least the output voltage measurement means described in paragraph [0061], the temperature measurement means inherently described in paragraph [0066], and the membrane moisture measurement means described in paragraph [0010], which detects a deterioration degree of the anode and cathode catalysts.
In reference to Claim 6, Tanaka teaches “Since the MEA tends to be dry if the temperature of the fuel cell FC increases and the MEA tends to be wet if the temperature of the fuel cell FC decreases, it is also preferable to operate the cooling system CS so as to regulate the temperature of the fuel cell FC 
In reference to Claim 10, Tanaka teaches that the controller (corresponding to (1) the portion of the ECU that controls the air compressor 62 to achieve the desired voltage decrease, as described in paragraph [0058], and (2) the portion of the ECU that controls the cooling system to achieve the desired temperature described in paragraph [0066]) is programmed to drive both of the membrane-electrode assembly state adjusting means (corresponding to at least the cooling system that is taught to achieve a desired membrane temperature in paragraph [0066]) and the supply-gas state adjusting means (corresponding to the compressor that increases the oxidant supply when the membrane is too wet, paragraph [0014]) when a catalyst deterioration detecting means (corresponding to the output voltage measurement means described in paragraph [0061], which Tanaka teaches corresponds to the efficiency (i.e. deterioration) of the catalyst (paragraph [0064]) detects that a deterioration degree is not less than a predetermined value (i.e. at least that the catalyst can still function so that the fuel cell can operate).

Response to Arguments
Applicant's arguments filed 5/12/2020 have been fully considered but they are not fully persuasive. 
The Applicant’s arguments on page 11 of the response regarding the rejection under 35 U.S.C. 112(b) is persuasive, and the rejection under 35 U.S.C. 112(b) is withdrawn.
The Applicant’s arguments on pages 11-16 regarding the claim rejections under Tanaka are not persuasive, and these rejections are respectfully maintained.
The Applicant argues on pages 11-13 that Tanaka does not teach that the catalyst deterioration recovery controls recover from deterioration of the anode catalyst. 
This argument is not persuasive.
First, is noted that Tanaka explicitly teaches the recovery of the power output of the fuel cell after the catalyst recovery controls are activated (i.e. after the voltage decreases, Fig. 2). Therefore, it is the Examiner’s position that, because the controller is taught to restore the desired voltage output (i.e. recover the voltage output) after a detected decrease in voltage caused by an undesirably wet catalyst (i.e. a deteriorated catalyst, paragraph [0064]), as shown in Fig. 2, the catalyst deterioration recovery controls “recover from deterioration of the catalyst.” It is noted that Claim 1 does not recite any specific way in which the catalyst is “deteriorated.” Therefore, the Examiner respectfully maintains the position that, because Tanaka teaches that, when the catalyst is too wet, it cannot function properly (paragraph [0064]), and, when the catalyst is dried, the voltage output of the fuel cell is recovered (Fig. 2), Tanaka teaches the amended limitations of Claim 1, wherein the catalyst deterioration recovery controls recover from deterioration of the anode catalyst.
Further, it appears that the recovery controls of Tanaka are the same as those in the instant specification, as described below.

Paragraph [0035] of the instant specification describes a catalyst deterioration recovery means includes a means to control the supply of gas to the fuel cell.
Therefore, because the catalyst deterioration recovery means of Tanaka corresponds to at least (1) the system comprising the portion of the ECU that controls the voltage output range of the fuel cell system by controlling the air (i.e. oxidant) flow rate, which is taught to control the output voltage of the fuel cell below an upper limit voltage and, therefore, to control the catalyst effectiveness (Fig. 2, paragraphs [0057]-[0064])
(which corresponds to the means to control the supply of gas to the fuel cell in paragraph [0035] of the instant specification)
 and (2) the cooling system CS described in paragraph [0066] to be used to control the temperature of the fuel cell, which, in turn controls the moisture content of the membrane electrode assembly, which also controls the catalyst effectiveness (paragraph [0064])
(which corresponds to the means to control the wetting of the electrolyte membrane in paragraph [0034] of the instant specification),
it appears that the catalyst recovery means of Tanaka are the same as the catalyst recovery means described in the instant specification.

The Applicant further argues on pages 14-15 that Tanaka does not teach that the controller of his invention “selectively activate[s] the plurality of catalyst deterioration recovery controls in accordance with the specific operating state.”
This argument is not persuasive.
Specifically,

Tanaka teaches that the controller is programmed to selectively activate the plurality of catalyst deterioration recovery controls in accordance with the specific operating state. Specifically, Tanaka teaches that a portion of the ECU controls the air compressor 62 to achieve the desired (by controlling the gas flow, which recovers the deterioration of the catalyst, as described above), as described in paragraph [0058], and a portion of the ECU controls the cooling system to achieve the desired temperature (which controls the moisture of the membrane, which recovers the deterioration of the catalyst, as described above) described in paragraph [0066]. 

Therefore, the controller selectively activates a plurality of catalyst deterioration recovery controls (i.e. controls that control the moisture level of the catalyst layer, which are taught to control the effectiveness of the catalyst layer, paragraph [0064]), based on the specific operating state of the fuel cell system (i.e. the voltage output of the fuel cell system).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7am-11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721